DIES, Chief Justice.
Charles Chadwick, et ux., plaintiffs below, sued Mallard & Mallard, Inc., a resi*313dent of Jefferson County, Goldrus Drilling Co., Vickers Pipe and Equipment Company, and Prudential Drilling Co. for personal injuries. All defendants except Mallard & Mallard filed pleas of privilege. Only the plea of Goldrus was sustained from which plaintiff perfects this appeal. No appeal is brought by the other defendants.
Mallard & Mallard brought cross actions for indemnity and contribution against Gol-drus, Prudential, and Vickers. Vickers sought the same relief against Mallard & Mallard, Prudential, and Goldrus. Goldrus sought the same relief against Mallard & Mallard, Prudential, and Vickers.
Tex.Rev.Civ.Stat.Ann. art. 2212a, § 2(g) (Vernon Supp.1980) provides, in part:
“All claims for contribution between named defendants in the primary suit shall be determined in the primary suit
Section 2(h) of the same article provides:
“This section prevails over Article 2212 . and all other laws to the extent of any conflict.”
In Goodyear Tire & Rubber Company v. Edwards, 512 S.W.2d 748, 753 (Tex.Civ.App.-Tyler 1974, no writ), the court wrote:
“As we interpret the provisions of Article 2212a, the legislature expressly provided a special venue in all cases where one of the named defendants files a cross claim against another named defendant for contribution. While the statute does not use the word ‘venue,’ it provides that such claims ‘shall’ be determined by the same court hearing the primary suit. The statute is phrased in mandatory language. Venue is therefore lodged in the county where the court hearing the primary suit is situated.”
Accord: Southwestern Engineering Company v. Phillips Pipe Line Company, 566 S.W.2d 30 (Tex.Civ.App.-Beaumont 1978, no writ). Venue of the primary suit is in Jefferson County as to all defendants, including Goldrus. We therefore reverse and render the order of the trial court.
REVERSED and RENDERED.
CLAYTON, J., not participating.